UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4797


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LARRY ANTRON FRIDIE,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.    Henry F. Floyd, District Judge.
(8:09-cr-00564-HFF-1)


Submitted:   August 3, 2011                 Decided:   August 12, 2011


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Andrew Mackenzie, BARRETT MACKENZIE, LLC, Greenville, South
Carolina, for Appellant.    Alan Lance Crick, Assistant United
States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Appellant      Larry        Antron      Fridie         was        convicted       of

possession of a firearm by a felon, in violation of 18 U.S.C.

§§ 922(g)(1) (2006), 924(a)(2), and 924(e) (2006); possession of

a firearm in the furtherance of a drug trafficking crime, in

violation of 18 U.S.C. § 924(c)(1) (2006); and possession with

the   intent      to    distribute      a    quantity        of   crack       cocaine       and    a

quantity of marijuana, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(C) and (b)(1)(D) (2006).                      The district court sentenced

Fridie     to    360     months’     imprisonment            followed        by    five    years’

supervised       release.           Fridie    then      filed     a     timely       notice       of

appeal.

                Fridie’s attorney has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967), stating that there

are   no    meritorious         grounds       for       appeal,       but     raising          three

questions       for     this   court’s       review.          First,     Fridie          questions

whether the district court erred when it denied his motion to

suppress        evidence.           Second,        Fridie      questions           whether      the

district        court     abused      its     discretion          by     allowing          a    law

enforcement       officer      to    testify       as   an    expert.             And,   finally,

Fridie questions whether the district court erroneously enhanced

his sentence pursuant to the Career Offender provision of the

U.S. Sentencing Guidelines Manual § 4B1.1 (2009).                                   Fridie also

filed a pro se Anders brief and a supplemental brief, in which

                                               2
he questions whether the district court afforded him due process

and whether his trial counsel was ineffective.              Because we find

no meritorious grounds for appeal, we affirm.

             First, Fridie questions the district court’s denial of

his motion to suppress.          We review factual findings underlying

the district court’s denial of a motion to suppress for clear

error and legal conclusions de novo.              United States v. Blake,

571 F.3d 331, 338 (4th Cir. 2009), cert. denied, 130 S. Ct. 1104

(2010).      A factual finding is clearly erroneous if we “on the

entire evidence [are] left with the definite and firm conviction

that a mistake has been committed.”              United States v. Harvey,

532   F.3d   326,   337   (4th   Cir.   2008)   (internal   quotation   marks

omitted).     We construe the evidence in the light most favorable

to the Government.        United States v. Griffin, 589 F.3d 148, 150

(4th Cir. 2009).

             The district court properly denied Fridie’s motion to

suppress.     We conclude the arresting officer in this case had

probable cause for a traffic stop because the truck in which

Fridie was a passenger was travelling at seventy-one miles per

hour in a forty-five mile per hour zone.              See Whren v. United

States, 517 U.S. 806, 809-10 (1996).            (traffic stop of a vehicle

constitutes a seizure within the meaning of the Fourth Amendment

and is permissible if the officer has probable cause to believe

a traffic violation has occurred).

                                        3
               Next, the odor of marijuana emanating from the truck

gave the officer probable cause to search it for drugs.                   United

States    v.    Lewis,   606   F.3d   193,   198   (4th   Cir.   2010)   (citing

United States v. Humphries, 372 F.3d 653, 658 (4th Cir. 2004)).

Further, the officer’s observation of Fridie reaching beneath

the truck’s passenger seat after the truck was stopped, coupled

with Fridie’s evasive and alarmed behavior, gave rise to both a

reasonable suspicion of criminal activity and a possibility that

Fridie posed a danger to the officer’s safety that justified

Fridie’s detention and pat down search.                See United States v.

Smith, 396 F.3d 579, 584 (4th Cir. 2005) (evasive behavior and

alarmed     reaction     further      support      reasonable     suspicion     of

criminal activity); Adams v. Williams, 407 U.S. 143, 146 (1972)

(if presented with a reasonable belief that the person may be

armed     and    presently     dangerous,    an     officer     may   conduct    a

protective frisk); United States v. Black, 525 F.3d 359, 364

(4th Cir. 2008) (same).            And, finally, Fridie did not have a

reasonable expectation of privacy in a conversation in which he

engaged while seated in the officer’s patrol car.                     See United

States v. McKinnon, 985 F.2d 525 (11th Cir. 1993) (declining to

recognize a reasonable expectation of privacy in conversations

that take place inside a police officer’s patrol car).                     Thus,

the district court properly denied Fridie’s motion to suppress.



                                        4
               Fridie also questions the district court’s decision to

allow a law enforcement officer to testify as an expert witness

in the habits of drug dealers and drug users.                         We review the

district court’s decision to admit expert testimony under Fed.

R. Evid. 702 for abuse of discretion.                United States v. Wilson,

484 F.3d 267, 273 (4th Cir. 2007) (citing Kumho Tire Co., Ltd.

v. Carmichael, 526 U.S. 137, 152 (1999)).                    The district court

must be granted “considerable leeway in deciding in a particular

case    how    to     go    about    determining   whether      particular      expert

testimony is reliable.”                Wilson, 484 F.3d at 273.              We have

consistently permitted law enforcement officers to testify as

experts on the drug trade based solely on their experience and

training.           Id. at 275-76; United States v. Hopkins, 310 F.3d

145, 150-51 (4th Cir. 2002); United States v. Brewer, 1 F.3d

1430, 1436 (4th Cir. 1993).

               We have reviewed the transcript of the law enforcement

officer’s testimony and have determined that the officer amply

explained how his experience led him to the conclusions reached,

why his experience was a sufficient basis for his opinion, and

how    his    experience      was     reliably   applied   to   the    facts.      See

Wilson,       484    F.3d    at     274.   Accordingly,     the   district       court

properly allowed his testimony.

               Next, Fridie challenges his designation as a career

offender.       Fridie challenges the use of his assault with intent

                                            5
to     kill    conviction        as     a        predicate       offense,      but     his

unsubstantiated claim that the South Carolina Court of General

Sessions did not have jurisdiction over the charge at the time

of his conviction may not be raised in this appeal.                           See Custis

v.   United    States,     511   U.S.   485,         493-97   (1994)     (holding     that

defendant     may    not    challenge        validity       of   prior    state      court

conviction in federal sentencing proceeding, unless challenge is

based on violation of right to counsel).                          Thus, we conclude

Fridie’s claim is without merit.

              In his pro se brief, Fridie questions whether he was

deprived of due process of law when the Government failed to

notify him that an expert witness was going to testify at trial.

Because Fridie raises this issue for the first time on appeal,

it is subject to plain error review.                     United States v. Olano,

507 U.S. 725, 732 (1993).

              Assuming without deciding that the Government violated

Rule    16(a)(1)(G),       reversal     of       a   conviction    for    a    discovery

violation     is    inappropriate       unless        the     defendant     establishes

prejudice.      United States v. Chastain, 198 F.3d 1338, 1348 (11th

Cir. 1999) (“[A]ctual prejudice must be shown.”); United States

v. Figueroa-Lopez, 125 F.3d 1241, 1247 (9th Cir. 1997) (holding

that defendant “must demonstrate prejudice to substantial rights

to justify reversal for violations of discovery rules”).                          Fridie

cannot show prejudice to his substantial rights on this record

                                             6
because   counsel    had    adequate   opportunity      to    examine     the   law

enforcement officer as to his qualifications and the basis of

his opinions; the district court properly instructed the jury

regarding expert testimony; and Fridie’s counsel fully cross-

examined the expert witness.

            Fridie   also    alleges   his    right     to    due     process   was

violated when the arresting officer destroyed the marijuana he

seized from the truck prior to Fridie’s trial.                      We review de

novo    constitutional      due   process    claims.         United    States    v.

Legree, 305 F.3d 724, 729 (4th Cir. 2000).              The duty to preserve

evidence arises when the evidence “possess[es] an exculpatory

value that was apparent before the evidence was destroyed, and

[is] of such a nature that the defendant would be unable to

obtain comparable evidence by other reasonably available means.”

California v. Trombetta, 467 U.S. 479, 488-89 (1984).                    However,

the failure to preserve even potentially exculpatory evidence

does not automatically constitute a due process violation.                      It

is only when the “defendant can show bad faith on the part of

the    police[]   [that]     failure   to    preserve    potentially       useful

evidence” amounts to the denial of due process.                        Arizona v.

Youngblood, 488 U.S. 51, 58 (1988).             Bad faith “requires that

the officer have intentionally withheld the evidence for the

purpose of depriving the plaintiff of the use of that evidence

during his criminal trial.”         Jean v. Collins, 221 F.3d 656, 663

                                       7
(4th Cir. 2000).         We have reviewed the record and conclude that

there is no indication that the marijuana evidence was of an

exculpatory nature or that the officer acted in bad faith in

disposing of the evidence.

            Finally,      Fridie      alleges         ineffective        assistance     of

counsel.    As a general rule, claims of ineffective assistance of

counsel should be raised in a 28 U.S.C.A. § 2255 (West Supp.

2011) motion rather than on direct appeal, unless the appellate

record conclusively demonstrates ineffective assistance.                            United

States v. Benton, 523 F.3d 424, 435 (4th Cir. 2008).                          The record

currently    before      us    does    not        conclusively          establish     that

Fridie’s trial counsel was ineffective.                    Accordingly, his claim

is not cognizable on direct appeal.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                            This court

requires that counsel inform Fridie in writing of the right to

petition    the   Supreme     Court    of       the   United      States     for   further

review.     If    Fridie      requests      that      a   petition      be   filed,    but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in   this    court       for     leave    to    withdraw     from

representation.      Counsel’s motion must state that a copy thereof

was served on Fridie.



                                            8
            We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    9